            Case 2:13-cr-00278-CB Document 290 Filed 09/29/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )       Criminal Action Nos. 13-278 & 10-119
                                              )
JASON SHEPPARD,                               )       Judge Cathy Bissoon
                                              )
                          Defendant.          )


                                             ORDER

       Defendant’s Motions for early termination of supervised release (Doc. 289 in Cr. Action

No. 13-278 & Doc. 260 in 10-119) will be denied.

       To be sure, the alleged-conduct of Defendant's probation officer is unfortunate,

and – if true – can be expected to result in significant adverse consequences for said officer.

That being said, the one thing (the probation officer's alleged misconduct) has little to do with

the other (whether Defendant should continue under the supervision of a different officer).

       The purpose of supervised release is to assist Defendant in transitioning to community

life. U.S. v. Cook, 775 Fed. Appx. 44, 48 (3d Cir. May 29, 2019) (citation to binding authority

omitted). Defendant’s Motions offer no persuasive explanation for why the purported

misconduct of his former probation officer makes him less amenable to, or needful of,

such assistance. In fact, defense counsel’s only non-metaphysical argument actually undermines

the request for early termination. Compare Doc. 289 in 13-278 at 1 (indicating that Defendant’s

therapist would testify “as to how Defendant’s rehabilitation has been burdened by his [former]

probation officer’s conduct”) with Judgment in 13-278 (Doc. 239) at pg. 5 (recognizing

Defendant’s need for mental health monitoring and treatment, having imposed it as a condition

of supervised release).
          Case 2:13-cr-00278-CB Document 290 Filed 09/29/20 Page 2 of 2




       Having reviewed all of the facts, circumstances and arguments-presented, the Court does

not agree that early termination of supervised release is warranted, and Defendant’s Motions

(Doc. 289 in 13-278 & Doc. 260 in 10-119) are DENIED.

       IT IS SO ORDERED.



September 29, 2020                                  s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge
cc (via ECF email notification):

All Counsel of Record




                                               2
